13¥ '15
                                ELECTRONIC RECORD



COA #      01-14-00697-CR                        OFFENSE: 22.02(Aggravated Assault)

           David Sendejo v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    262nd District Court


DATE: 06/18/15                    Publish: NO    TC CASE #:      1408625




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   David Sendejo v. The State of Texas          CCA#:

         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     ///iPy/^/X                                  SIGNED:                           PC:

JUDGE:       Ufa UvLl4>*~                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD